MEMORANDUM **
Kokila Patel, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen deportation proceedings to seek relief under the United Nations Convention Against Torture. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), this court has jurisdiction under 8 U.S.C. § 1105a(a), as amended by IIRIRA § 309(c), see Avetova-Elisseva v. INS, 213 F.3d 1192, 1195 n. 4 (9th Cir.2000). We review for abuse of discretion the denial of a motion to reopen, Kamalthas v. INS, 251 F.3d 1279, 1281 (9th Cir.2001), and we deny the petition for review.
We conclude that the BIA did not abuse its discretion by denying the motion to reopen because Patel did not make a prima facie showing that it is more likely than not that she would be tortured if deported to India. See 8 C.F.R. § 208.16(c)(2); Kamalthas, 251 F.3d at 1282.
Patel also contends that the BIA should reopen her deportation proceedings so she can pursue a claim of ineffective assistance of counsel. We do not reach the issue because Patel has not exhausted this claim with the BIA. See Liu v. Waters, 55 F.3d 421, 424-26 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.